DETAILED ACTION

Status of Claims

Claims 1, 3-5, 7-9, 11-13, 15, 17-19 are currently pending and have been examined in this application.  This FINAL communication is in response to the amendment submitted on 2/28/22. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed regarding 101 have been fully considered but they are not persuasive. 

Issue #1

Applicant: Independent claims 1, 9 and 15 are directed to patent-eligible subject matter at least under Prong 2 of the analysis because, as amended, they are clearly directed to an improvement to a technological field and thus recite a "practical application" according to MPEP 2106.04(d). The claimed features integrate the alleged abstract ideas into a practical application at least by "[a]pplying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception" (MPEP 2106.04(d)). In particular, the technological field of computer-based vehicle lending is improved, in part, by acquiring "a total score of each of a plurality of borrowers who desires to use a lending service, based on a use record score determined by a use record of each borrower in the lending service" where "the use record score includes a drive score of each borrower determined based on vehicle data received from a vehicle at re,-ular intervals during driving of the vehicle by the respective borrower." Accordingly, the claims are clearly directed to the technological environment of computer-based processing requiring data received from a vehicle at regular intervals. As such, the claims are directed to a practical application under Prong 2 of the analysis. 

Examiner:  The argument is unpersuasive.  What is the technical problem and the technical solution?  Applicant is encouraged to identify these elements in the specification and then further narrow the claim limitations to indicate such.  The rejection is maintained.


Applicant's arguments filed regarding 103 have been fully considered but they are not persuasive. 


Issue #1

Applicant: The rejection of the independent claims relies on the social media score of a user in Williams for the "total score." In rejecting claim 6, the Office Action cites ¶1[0039] of Williams. However, 1[0039] merely describes displaying the user's loan purpose to the lender so that the lender may select a particular borrower based on the identified loan purpose. Williams does not select a particular borrower based on the social media score and a lending permission/inhibition condition set by the lender. Thus, Williams fails to meet "select a first borrower of the plurality of borrowers to use the lending service based on the total score of each borrower and a lending permission/inhibition condition set by a lender who provides the lending service," as claimed. The remaining references fail to remedy this deficiency of Williams. Withdrawal of the rejections is respectfully requested.
	
Examiner:  The selecting limitation is still taught by Williams.  The limitation “select a first borrower of the plurality of borrowers to use the lending service based on” is taught at least by Williams 0012 & 0039 “select a particular borrower based at least in part based on” – establishing that the selection of the borrower can be based on something, and a substitution of data elements would have been obvious.  The basis for the selection can further be mapped to “the total score of each borrower and” (Williams – 0012, 0017, 0036, Fig. 3] and the “a lending permission/inhibition condition set by a lender who provides the lending service” (Williams – 0036).  Hence it would have been obvious to one skilled in the art to utilize any such basis taught in Williams as a simple substitution of data elements to aid in the selection of the first borrower.



Examiner Suggestion(s)

The following suggestions to the claim limitations place the claims in better form by improving consistency within the claims and/or with respect to the specification:

Claims  1, 9 & 15:

Amend: “the  first borrower”.



	

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 7-9, 11-13, 15, 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified system Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claims 9 & 15.  Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 


a processor having hardware, wherein the processor is configured to acquire a total score of each of a plurality of borrowers  who desires to use a lending service, based on a use record score determined by a use record of each borrower in the lending service and a credibility score determined by a payment record of each settlement means of each borrower, select a first borrower of the plurality of borrowers to use the lending service based on the total score of each borrower and a lending permission/inhibition condition set by a lender who provides the lending service, output the total score of the selected first borrower to a terminal of the lender, and output a lending permission/inhibition result to a terminal of the first borrower according to response information acquired from the terminal of the lender, wherein the use record score includes a drive score of each borrower determined based on vehicle data received from a vehicle at regular intervals during driving of the vehicle by the respective borrower.



which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (fundamental economic practice), or a Mental process (concept performed in the human mind) of determining a risk score of a borrower.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a fundamental economic practice, Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Similarly if a claim limitation under its BRI, covers performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. (Claims can recite a mental process even if they are claimed as being performed on a computer Gottschalk v. Benson, 409 U.S. 63; "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015).) 

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The processor, hardware, vehicle and terminal in Claim 1 (in addition to the information processing apparatus in Claim 15) are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements (including Claims 7-8 – vehicle – which is just using generic computer components to implement the abstract idea) that 
 
	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 34, 6-9, 11-12, 15, 17-18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20170061535) in view of Perl (US 20180075380).


Claim 1. 

Williams teaches the following limitations:

a processor having hardware, wherein the processor is configured to 

(Williams - [0060] The software may be able to be read/processed/acted upon by the processor.)

acquire a total score of each of a plurality of borrowers who desires to use a lending service, based on 

(Williams - [0012] The lending platform provider may charge fees to the borrower. the lender, or both, for use of the services provided by the lending platform on a per-transaction basis, on a subscription basis. or the like. The system and method disclosed herein may calculate and/or utilize a score or measure of credit worthiness ( or a credit worthiness score or metric or value) for each user... The user's social credit score may be used to define that individual user's permissions, authorization, borrowing/lending limit and/or scope of use on the lending platform. [0017] The social credit score is a metric by which the lending platform at least partially assesses the creditworthiness of the user. [0024] The user's social media activity entirely outside the lending platform 

Examiner Note: lending platform corresponds to the lending service.


a credibility score determined by a payment record of each settlement means of each borrower, 

(Williams – [0014] The user may be required to grant the lending platform provider authority to one or more of the user's accounts/source of funds such that the lending platform provider can, for example, withdraw funds. Deposit funds, check balances, etc. [0017] The social credit score is a metric by which the lending platform at least partially assesses the creditworthiness of the user. [0028] the borrower's successful and timely repayment of a loan through the lending platform may increase the borrower's social credit score, whereas default on repayment through the lending platform may decrease the borrower's social credit score. Outstanding and/or past-due borrower debts issued or tracked through the lending platform may also decrease the borrower's social credit score. In the case of a lender, increased loan-making activity through the lending platform may increase the lender's social credit score.)

Examiner Note: Spec 0020 “settlement means (for example, electronic money payment”


select a first borrower of the plurality of borrowers to use the lending service based on 

(Williams - [0039] the display 122 includes the requested loan purpose 130, which may motivate the lender to select a particular borrower based at least in part based on a desire to help the borrower meet the specifically identified objective in the loan request.)


the total score of each borrower and 

(Williams - [0012] The lending platform provider may charge fees to the borrower. the lender, or both, for use of the services provided by the lending platform on a per-transaction basis, on a subscription basis. or the like. The system and method disclosed herein may calculate and/or utilize a score or measure of credit worthiness (or a credit worthiness score or metric or value) for each user... The user's social credit score may be used to define that individual user's permissions, authorization, borrowing/lending limit and/or scope of use on the lending platform. [0017] The social credit score is a metric by which the lending platform at least partially assesses the creditworthiness of the user. [0036] screen display 122 for this aspect of the lending platform. In the depicted embodiment, for each potential borrower, information relating to the proposed loan is displayed, including...social credit score 138 for the borrower [Fig. 3])


    PNG
    media_image1.png
    958
    717
    media_image1.png
    Greyscale




a lending permission/inhibition condition set by a lender who provides the lending service,

(Williams – [0036] The lender may access a list screened solely by such permissions or may configure a list screened by personalized criteria such as higher-than-minimum social credit score.)



output the total score of the selected first borrower to a terminal of the lender, and 

(Williams – [0057] The lending platform can provide updates to both lenders and borrowers. For example, FIG. 5 is a display 150 showing a sample log of activities or notification provided to a particular lender. Lending activities 152 (identifying the borrower, loan amount, date/time, and other information) may be listed.  [claim 1] providing a lender access to the lending platform via a mobile device controlled by the lender; providing, to the lender via the lending platform, the requested loan amount and the assigned credit score of the borrower;)

output a lending permission/inhibition result to a terminal of the first borrower according to response information acquired from the terminal of the lender,  

(Williams – [0043] information relating to the lender ( such as identity, geographic location, number of successful loans, social credit score, messages entered into the text window 148, or any other information identified above relating to the lender) and information relating to the loan can then be transmitted to the borrower. The borrower can then either accept or decline the loan. or respond to the lender with a counter-proposal, which the lender can then accept or respond to, etc. In cases where the borrower automatically accepts the loan, the same information above can be transmitted  o the borrower, along with a notification that the loan has been approved, [0047] If the lender and borrower agree to the terms of the loan, the loan process proceeds to the next step. If the lender and borrower do not come to an agreement and the parties do not proceed with the transaction, then no funds are transmitted. [0064] the lending platform can take the form of a purely mobile-to-mobile platform that is accessible solely as a mobile application for mobile devices)

Examiner Note: Spec 0074 “Examples of the condition set herein include a condition for the credibility information of the borrower, such as a lower limit value of a total score, a credibility score, or a drive score described below. In the lending permission and inhibition condition, a different value for each settlement means can be set.”


Williams does not explicitly teach the following limitations, however Perl teaches:

a use record score determined by a use record of the borrower in the [lending service] and 

(Perl – [0047]  a driving score module 101 measuring and/or generating a single or a compound set of variable scoring parameters 1011, . . . , 1013 profiling the use and/or style and/or environmental condition of driving during operation of the motor vehicle 41, . . . , 45 based upon the triggered, captured, and monitored operating parameters 40111 or environmental parameters 40121. Thus, system 1 scores individual drivers based on the monitored operating parameters 40111 or environmental parameters 40121...For the driving score, the contextual score and the vehicle safety score, (i) the variable driving scoring parameter is at least based upon a measure of driver behavior parameters comprising speed and/or acceleration and/or braking and/or cornering and/or jerking, and/or a measure of distraction parameters comprising mobile phone usage while driving and/or a measure of fatigue parameters and/or 


wherein the use record score includes a drive score of each borrower determined based on vehicle data received from a vehicle at regular intervals during driving of the vehicle by the respective borrower.

(Perl – [0017] provide a dynamic, expert scoring system based on real-time scoring and measurements [0019] scoring parameters are measured and/or generated, profiling the use and/or style and/or environmental condition of driving during operation of the motor vehicle based upon the captured, triggered and monitored risk-related usage-based and/or user-based and/or operational telematics data...the variable scoring parameters comprise at least scoring parameters measuring a driver score measuring behavioral parameters of the driver, and/or a contextual score comprising at least the number of intersections and/or road type, and/or a vehicle safety score comprising at least activated ADAS/AV features of the motor vehicle, and/or a mobility score comprising at least lending period and/or number of passengers; [0022] dynamically collect data when people drive during shared economy ridings or peer-to-peer lending car use...generated score parameters mirrors the captured sensory data in that the data components of the score can even, for example, comprise: customer policy details, individual driving data, crash forensics data, credit scores, statistical driving data, historic claims data, market databases, driving license points, statistical claims data, context data of weather or road type or surrounding.)



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Williams with Perl in order to provide automated risk-transfer of peer-to-peer lending of vehicles using real-time scoring parameters. [Perl – 0017, 0019].


Claim 3. 

Williams in combination with the references taught in Claim 1 teach those respective limitations.  Williams further teaches:

wherein the processor is configured to perform setting for making the terminal of the first borrower perform settlement with settlement means set by the lender.  
	
(Williams – [0045] The lending platform may facilitate lender-borrower communication in any of a variety of ways to finalize the loan agreement. [0048] the lending platform/lending platform provider causes or facilitates transfer of funds from the lender to the borrower in accordance with the agreement between the lender and borrower. The lending platform provider may not directly fund the loan, but instead facilitate the transfer of loaned funds through the lending platform. In one embodiment. The lender and/or borrower may authorize the lending platform to directly access at least one of the lender's source of funds/money, such as the lender's bank account, credit card, mobile wallet, spending account, or the like to withdraw funds for deposit with the borrower. The transferred funds can be transferred to a borrower's source of funds/money, such as the borrower's bank account, pre-paid card, spending account, mobile wallet, or the like [0049] under terms of the agreement between the lender and borrower. the lender is typically entitled to repayment of the principal at the end of the loan tcrn1. or at some other time, plus an agreed upon interest payment or return on investment based on the agreed-to interest rate. [claim 1] receiving notification of a loan agreement between the borrower and the lender, pursuant to which the lender agrees to a provide a first payment to the borrower, and pursuant to which the borrower agrees to provide a second payment to the lender after a predetermined period of time; accessing a funds source owned or controlled by the lender and transmitting the first payment to the borrower; and after the predetermined period of time, accessing a funds source owned or controlled by the borrower and transmitting at least a portion of the second payment to the lender. [0050])

Examiner Note:  Spec 0087 “the wallet server 10 proceeds with a contract, such as a borrowing time of the vehicle 40 and setting of settlement by designated settlement means, between the lender and the borrower or transmits key information of the vehicle 40 to the borrower terminal. The key information includes, for example, operation permission information of the vehicle 40 that 10is valid for the borrowing time.”


Claim 4. 

Williams in combination with the references taught in Claim 1 teach those respective limitations.  Williams further teaches:


wherein the processor is configured to, when a response from the terminal of the lender is lending permission, output, to the terminal of the first borrower, that the use of the lending service is permitted.  

information relating to the loan can then be transmitted to the borrower. The borrower can then either accept or decline the loan  [0047] If the lender and borrower agree to the terms of the loan, the loan process proceeds to the next step. If the lender and borrower do not come to an agreement and the parties do not proceed with the transaction, then no funds are transmitted. [0064] the lending platform can take the form of a purely mobile-to-mobile platform that is accessible solely as a mobile application for mobile devices)






Claim 7. 

Williams in combination with the references taught in Claim 1 teach those respective limitations.  Williams further teaches:

wherein the lending service is 

(Williams - [0012] The lending platform provider may charge fees to the borrower. the lender, or both, for use of the services provided by the lending platform on a per-transaction basis, on a subscription basis. or the like.)


Williams does not explicitly teach the following limitations, however Perl teaches:


a vehicle-lending service.

(Perl – [0022] peer-to-peer lending car use [0023] vehicle sharing or transportation services…a user borrows a car from a third party)



Claim 8. 

Williams in combination with the references taught in Claim 7 teach those respective limitations.  Williams does not explicitly teach the following limitations, however Perl teaches:


wherein the use record score is determined by the drive score of each borrower and evaluation pertaining to use of the vehicle by each borrower.  

(Perl – [0019] scoring parameters are measured and/or generated, profiling the use and/or style and/or environmental condition of driving during operation of the motor vehicle based upon the captured, triggered and monitored risk-related usage-based and/or user-based and/or operational telematics data...the variable scoring parameters comprise at least scoring parameters measuring a driver score measuring behavioral parameters of the driver, and/or a contextual score comprising at least the number of intersections and/or road type, and/or a vehicle safety score comprising at least activated ADAS/AV features of the motor vehicle, and/or a mobility score comprising at least lending period and/or number of passengers; [0022] dynamically collect data when people drive during shared economy ridings or peer-to-peer lending car use...generated score parameters mirrors the captured sensory data in that the data components of the score can even, for example, comprise: customer policy details, individual driving data, crash forensics data, credit scores, statistical driving data, historic claims data, market databases, driving license points, statistical claims data, context data of weather or road type or surrounding.)


Claim 9. 

Rejected using the same rationale as Claim 1.


Claim 11. 

Rejected using the same rationale as Claim 3.

Claim 12. 

Rejected using the same rationale as Claim 4.


Claim 15. 

Williams teaches the following limitations: 

a first terminal including a first processor having hardware, and a display; a second terminal including a second processor having hardware, and a display; and an information processing apparatus including a third processor having hardware, the third processor being configured to 


server in various embodiments and the server can itself be comprised of multiple computers. One or more computers can reside within a process and/or thread of execution, and a computer can be localized at one location and/or distributed
between two or more locations. [0060] The software may be able to be read/processed/acted upon by the processor...It should be appreciated that the computer readable and/or executable instructions can be located on one computer and/or distributed between two or more communicating, co-operating, and/or parallel processing computers or the like and thus can be loaded and/or executed in serial, parallel. massively parallel and other manners.)

	The remainder of the Claim is rejected using the same rationale as Claim 1.



Claim 17. 

Williams in combination with the references taught in Claim 15 teach those respective limitations.  Williams further teaches:

wherein the third processor is configured to perform setting for making the second terminal perform settlement with settlement means set by the lender who provides the lending service.  

(Williams – [0045] The lending platform may facilitate lender-borrower communication in any of a variety of ways to finalize the loan agreement. [0048] the lending platform/lending platform provider causes or facilitates transfer of funds from the lender to the borrower in accordance with the agreement between the lender and borrower. The lending platform provider may not directly fund the loan, but instead facilitate the transfer of loaned funds through the lending platform. In one embodiment. The lender and/or borrower may authorize the lending platform to directly access at least one of the lender's source of funds/money, such as the lender's bank account, credit card, mobile wallet, spending account, or the like to withdraw funds for deposit with the borrower. The transferred funds can be transferred to a borrower's source of funds/money, such as the borrower's bank account, pre-paid card, spending account, mobile wallet, or the like [0049] under terms of the agreement between the lender and borrower. the lender is typically entitled to repayment of the principal at the end of the loan tcrn1. or at some other time, plus an agreed upon interest payment or return on investment based on the agreed-to interest rate. [claim 1] receiving notification of a loan agreement between the borrower and the lender, pursuant to which the lender agrees to a provide a first payment to the borrower, and pursuant to which the 

Examiner Note:  Spec 0087 “the wallet server 10 proceeds with a contract, such as a borrowing time of the vehicle 40 and setting of settlement by designated settlement means, between the lender and the borrower or transmits key information of the vehicle 40 to the borrower terminal. The key information includes, for example, operation permission information of the vehicle 40 that 10is valid for the borrowing time.”


Claim 18. 

Rejected using the same rationale as Claim 4.



Claims 5, 13 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20170061535) in view of Perl (US 20180075380), and further in view of Vertrees (US 20200118206).


Claim 5. 

Williams in combination with the references taught in Claim 1 teach those respective limitations.  Williams does not explicitly teach the following limitations, however Vertrees teaches:
 

wherein the processor is configured to, when a response from the terminal of the lender is lending inhibition, output, to the terminal of the first borrower, that the use of the lending service is rejected.  

(Vertrees – [0021] the borrower will only experience a decline message if the approval is not offered by the system, which would include no loan being offered by the primary lender, or a partial loan offered by the primary lender where the remaining loan amount also is declined to be fulfilled by one or more secondary lenders by the computerized priority lending system, or, if the primary lender declines to fund any loan amount and the remaining secondary, tertiary, etc. lenders do not collectively fund, alone or in combination, the full loan amount; [0046] computing device 120 may comprise a full-sized personal computing device, they may alternatively comprise mobile computing devices [0034, 0057])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Williams with Vertrees in order to provide a notification to a borrower of a lending rejection as part of an automated preferred priority lending system [Vertrees – 0017, 0021].

Claim 13. 

Rejected using the same rationale as Claim 5.

Claim 19. 
Rejected using the same rationale as Claim 5.


Conclusion
The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Wasserman (US 10664917) provides personalized insurance systems with policies may be driver-specific, time-specific, vehicle-specific, and/or driving-trip specific. 

Cao (US 20160364679) describes on-demand transportation for renting/borrowing cars in a shared economy. 
	

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695